Opinion by
Me. Justice Fell,
At the works where the plaintiff was employed, there were six blast furnaces located in a row on one side of the building at such a distance from each other as to leave a clear working space fifty feet wide in front of each furnace. The foundations of the furnaces extended below the steel floor of the building to the basement. Whenever it became necessary to repair a furnace a part of the floor in front of it was removed in order that the necessary materials might be lowered to the basement. The furnaces frequently required repairing, and it was not unusual for one or more of them to be out of blast for that purpose. The plaintiff: was an experienced workman. He had worked in this building for more than a year, assisting in charging the furnaces, and occasionally in repairing them. On the night of the accident he was helping to charge furnace No. 2. Furnace No. 1 had been idle for some weeks undergoing repairs, and a part of the floor, six feet by eight, in front of it, had been taken up. The place was well lighted by a row of arc lights, one of which was suspended between these two furnaces, and within sixteen feet of the bole in the floor. About nine o’clock the plaintiff, having a few minutes’ leisure, went out of the mill at the side of furnace No. 2, and walked up the yard to the rear of No. 1. When recalled to his work, instead of returning by the way he had gone out, he walked directly in front of No. 1 and fell into the hole. On this state of facts disclosed by the testimony a judgment of nonsuit was entered, which the court subsequently refused to take off.
The plaintiff was thoroughly familiar with the works and the method of operation. He knew that when a furnace was out of service it was undergoing repairs, and that in making repairs it was necessary to remove a part of the floor, and that the floor was not replaced until all the repairs had been finished. He knew that furnace No. 1 ivas idle for the purpose of repairing, and that in making the repairs the floor would be removed. While he may have been without actual knowledge of the con*190ditiou of the work on the furnace, he was not justified in assuming that it had been finished and the floor replaced. He knew enough to put him on his guard, and he took no precaution whatever. The place was well lighted; he could have seen the hole if he had looked, but without looking he walked directly into it.
Moreover, he had no occasion to pass in front of the furnace. His work did not call him there. He went out of the building for his own pleasure, and in returning he walked in front of the furnace for his own convenience, because it was the shortest way. He was provided with a safe place to work. Without any occasion for so doing he went to a part of the mill which he had every reason to suppose was dangerous, and when there he exercised no care to avoid an obvious danger.
The judgment is affirmed.